Name: Commission Regulation (EEC) No 2826/77 of 5 December 1977 introducing a Community transit declaration form for use in an automatic or electronic data-processing system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/124. 12. 77 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2826/77 of 5 December 1977 introducing a Community transit declaration form for use in an automatic or electronic data-processing system THE COMMISSION OF THE EUROPEAN COMMUNITIES , light of the final form will therefore be adapted in the experience and is without prejudice to format to be adopted; Having regard to the Treaty establishing the Euro ­ pean Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, Having regard to Council Regulation (EEC) No 222/ 77 of 13 December 1976 on Community transit ( J ), and in particular Article 57 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the im ­ plementation of the Community transit procedure and for certain simplifications of that procedure (2 ), as amended by Regulation (EEC) No 1601/77 ( 3), has laid down that Community transit declaration forms should conform to a prescribed specimen; Article 1 By way of derogation from the provisions of Regu ­ lation (EEC) No 223/77, Member States may permit the use, in an automatic or electronic data processing system, of a Community transit declaration form corresponding to the specimen annexed hereto in place of the forms shown in Annexes I and II of the said Regulation . Whereas Community transit declaration forms drawn up in accordance with this specimen are not always suitable for use in an integrated automatic or elec ­ tronic data-processing system; whereas, moreover, these modern data-processing methods will simplify the task of both authorities and users ; whereas it is therefore appropriate, in order to allow such systems to be used, to authorize, on a trial basis, the use of a special form; Article 2 Whereas modern data-processing methods are bound to increase in the Community ; whereas the present 1 . Without prejudice to the insertion of the endorse ­ ments provided for in Article 3 (3 ) of Regulation (EEC) No 223/77 , the symbol 'T' and the heading 'Community Transit' must be added no later than at the time the declarations are completed. 0) OJ No L 38 , 9 . 2 . 1977 , p. 1 . (2) OJ No L 38 , 9 . 2 . 1977 , p. 20. (3 ) OJ No L 182, 22. 7 . 1977, p. 1 2. The boxes reserved for Community transit parti ­ culars must be easily identifiable and the particulars No L 333/2 Official Journal of the European Communities 24. 12. 77 inserted therein must be capable of being used without difficulty by the customs and statistical authorities concerned. Article 3 Article 4 1 . The serial number of the form and the total number of forms which make up the declaration are to be entered in the appropriate box on each form. 2. Any boxes relating to the particulars of the goods which are not used must be crossed through so that any subsequent addition is impossible. Article 5 This Regulation shall enter into force on 1 January 1978 . It shall remain in force up to and including 31 De ­ cember 1980. When a Community transit declaration is completed for a load comprising more than two kinds of goods, the form corresponding to the specimen annexed hereto is to be used with one or more additional copies containing only the particulars relating to additional goods . All the forms used shall constitute a single Community transit declaration . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1977. For the Commission Etienne DAVIGNON Member of the Commission Page Total I 1 No pages ! DECLARATION DEPARTURE COPY 1 ANNEX (For nati ­ onal use) 3 Exporter REGISTRATION 1 1 Consignee (For national use) 21 Principal (For national use) 22 Country of consignment 25 Country of destination 28 Previous customs procedure (For national use: other transport details) 32 Identity of means of transport (For national use) 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat, number (2i I 43 Gross weight (For national use) 49 Net weight (2) 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat , number (2) I 43 Gross weight (For national use) 49 Net weight t2 ) 54 (For national use) 55 Offices of transit intended ( and countries) 56 Offices of transit used (and countries) 57 Guarantee 58 Office of destination (name and country) 59 At . doc. CONTROL BY OFFICE OF DEPARTURE (For national use) Results of examination: 60 (For national use) Seals affixed : number: identity: Time limit (date): Remarks: At on (Place of signature) (Date) (Signature) (Stamp) (For national use) UNDERTAKINGS D. The Principal , represented by hereby undertakes to produce the goods described in this declaration intact and within the prescribed time limit at the office of destination. class="page"> DECLARATIONPage Total No pages 1 DESTINATION COPY 2(Fornati ­ onal use) 3 Exporter REGISTRATION 1 1 Consignee (For national use) 21 Principal 22 Country of consignment(For national use) 25 Country of destination 28 Previous customs procedure (For national use: other transport details) (For national use) 32 Identity of means of transport 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat, number (2) 43 Gross weight (For national use) 49 Net weight (2) 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat, number (?) I 43 Gross weight (For national use) 49 Net weight f2 ) 54 (For national use) 55 Offices of transit intended (and countries) ¢ 56 Offices of transit used (and countries) 58 Office of destination ( name and country)57 Guarantee 59 At. doc. 60 (For national use) Results of examination: Seals affixed : number: identity: Time limit (date): Remarks: (For national ' use) (For national use) U N D E R TA K IN G SAt (Place of signature) on . (Date) D. The Principal , represented by hereby undertakes to produce the goods described in this declaration intact and within the prescribed time limit at the office of destination . (Stamp)(Signature) At on . The Principal on . 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country: When new seals are affixed: Identity of new means of transport: number: Identity of new container: identity. Other particulars: At , on (Place of signature) (Date) (Signature) (Stamp) Place and country: When new seals are affixed: Identity of new means of transport: number: Identity of new container: identity: Other particulars: v At on (Place of signature) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals: Remarks: At , on (Place of signature) (Date) (Signature) (Stamp) Copy 3 returned after registration under No (For national use) (For national use) 60CONTROL BY OFFICE OF DEPARTURE Results of examination: Seals affixed : number: identity: Time limit ( date): Remarks: (For national use) (For national use) U N D E R TA K IN G SAt (Place of signature) on (Date) D. The Principal , represented by hereby undertakes to produce the goods described in this declaration intact and within the prescribed time limit at the office of destination . (Signature) (Stamp) At on Page Total No pages 1 DECLARATION RETURN COPY [For rati ­ onal use) 3 3 Exporter REGISTRATION 1 1 Consignee (For national use 21 Principal 22 Country of consignment(For national use) 2S Country of destination 28 Previous customs procedure ( For national use: other transport details) 32 Identity of means of transport (For national use) 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat number (2) 43 Gross weight (For national use) 49 Net weight (2) 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat number (2 ) I 43 Gross weight (For national use) 49 Net weight I2 ) 54 (For national use) 55 Offices of transit intended (and countries) 56 Offices of transit used (and countries) 57 Guarantee 58 Office of destination ( name and country) 59 At . doc. on . 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country; When new seals are affixed: Identity of new means of transport: number: Identity of new container: identity: Other particulars: At (Place of sig , on nature) (Date) (Signature) (Stamp) Place and country: When new seals are affixed: Identity of new means of transport: number: Identity of new container: identity: Other particulars: At . on (Place of signature) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Tilbagesendes til : ZurÃ ¼cksenden an: Date of arrival : Return to: Renvoyer Ã : Examination of seals: Rinviare a : Terugzenden aan: Remarks: At , on (Place of signature) (Date) Copy 3 returned after registration (Signature) (Stamp) under No . . (For nati ­ use) Page Total No pages 1 DECLARATION STATISTICAL COPY 4 3 Exporter REGISTRATION 1 1 Consignee (For national use) 21 Principal (For national use) 22 Country of consignment 25 Country of destination 28 Previous customs procedure (For national use: other transport details) (For national use)32 Identity of means of transport 41 Marks and numbers - Number and kind of packages - Description of goods 42 Stat number (2) I 43 Gross weight (For national use) 49 Net weight I2) 42 Stat, number (2)41 Marks and numbers - Number and kind of packages - Description of goods 43 Gross weight (For national use) 49 Net weight f) 54 (For national use) 55 Offices of transit intended (and countries) 56 Offices of transit used (and countries) 57 Guarantee 58 Office of destination (name and country) 59 At. doc. N COMMUNITY TRANSIT RECEIPT (to be completed by the person concerned before production to customs) The customs office at (name and country) hereby certifies that the Community transit document registered (date) by the office of departure at (name and country) under |\j0 has been lodged and that no irregularity has been observed to date concerning the consignment to which this document refers. At on . (Place of signature) (Date) (Signature) (Stamp)